DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
reference characters 10 and 12 have lead lines pointing to the same structures (see Figs. 3-10), 
reference characters 13 and 16 have lead lines pointing to the same structure (see Fig. 12)
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 


Specification
The disclosure is objected to because of the following informalities: as noted above in the drawings objections.  Appropriate correction is required.
The abstract of the disclosure is objected to because it contains implied phrases and has 168 words (which exceeds the 150 word maximum).  Correction is required.  See MPEP §608.01(B)
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Objections
Claims 1-10 is/are objected to because of the following informalities:  
In claim 1, Ln. 1, the preamble reads “Package for…” which should be change to “[[Package]]A package for…” to establish the proper antecedent basis.
In claims 2-10, Ln. 1, the preamble of each claim reads, “Package according to claim…” which should all be change to “[[Package]]The package  according to claim…” to establish the proper antecedent basis.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, Ln. 4-5, the phrase, “…the product…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one product” (claim 1, Ln. 2), which suggests more than one “product.”  Therefore, it is unclear as to which specific “product” is being referred to in this instance. Further clarification is required.
In claim 1, Ln. 6, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 1, Ln. 6-7, the phrase, “…the supporting surface…” …” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one supporting surface” (claim 1, Ln. 2), which suggests more than one “supporting surface.”  Therefore, it is unclear as to which specific “supporting surface” is being referred to in this instance. Further clarification is required.
	In claim 1, Ln. 7, the phrase, “…of the latter…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the latter.” Further clarification is required.
	In claim 1, Ln. 11, the phrase, “…to the latter…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the latter.” Further clarification is required.
	In claim 1, Ln. 13, the phrase, “…the product…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one product” (claim 1, Ln. 2), which suggests more than one “product.”  Therefore, it is unclear as to which specific “product” is being referred to in this instance. Further clarification is required.
	In claim 1, Ln. 13, the phrase, “…resting on the same…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the same.” Further clarification is required.
	In claim 1, Ln. 15, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does 
	In claim 2, Ln. 3, the phrase, “…at least two opposite control elements…” renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “at least one control element” (claim 1, Ln. 15; which claim 2 depends from) when referring to “at least two opposite control elements” OR different “control elements”?  Further clarification is required.
	In claim 2, Ln. 4, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 3, Ln. 5, the phrase, “…the opening portion of the hollow body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an opening portion of the hollow body” per se in claim 1 (which claim 3 depends from). Rather applicant establishes “at least one open portion” (claim 1, Ln. 4). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 3, Ln. 7-8, the phrase, “…the respective interaction portion of the support base…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one respective interaction portion of the support base” (claim 3, Ln. 3-4), which suggests more than one “respective interaction portion of the support base.” Therefore, it is unclear as to which specific “respective interaction portion” is being encompassed in this instance. Further clarification is required.
In claim 3, Ln. 10-11, the phrase, “…the respective edge of the opening portion of the hollow body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one respective edge of the opening portion of the hollow body” (claim 3, Ln. 4-5), which suggests more than one “respective edge of the opening portion of the hollow body.” Therefore, it is unclear as to which specific “respective edge” is being encompassed in this instance. Further clarification is required.
	In claim 3, Ln. 11, the phrase, “…the opening portion of the hollow body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not established “an opening portion of the hollow body” per se in claim 1 (which claim 3 depends from). Rather applicant establishes “at least one open portion” (claim 1, Ln. 4). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 7, the phrase, “…at least at the closing condition…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. Further clarification is required.
	In claim 4, Ln. 8, the phrase, “…the respective interaction portion of the support base…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one respective interaction portion of the support base” (claim 3, Ln. 3-4, which claim 4 depends from), which suggests more than one “respective interaction portion of the support base.” Therefore, it is unclear as to which specific “respective interaction portion” is being encompassed in this instance. Further clarification is required.
	In claim 4, Ln. 8-9, the phrase, “…the respective edge of the opening portion of the hollow body…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one respective edge of the opening portion of the hollow body” (claim 3, Ln. 4-5, which claim 4 depends from), which suggests more than one “respective edge 
	In claim 4, Ln. 9-10, the phrase, “…the terminal end…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “an terminal end” per se in claims 1 or 3 (which claim 4 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 5, Ln. 4, the phrase, “...substantially...” which is a relative term and renders the claim indefinite. The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 5, Ln. 4, the phrase, “…the supporting surface…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one supporting surface” (claim 1, Ln. 2), which suggests more than one “supporting surface.” Therefore, it is unclear as to which specific “supporting surface” is being referred to in this instance.  Further clarification is required.
	In claim 6, Ln. 6, the phrase, “…the relative movement of the latter…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the latter.” Further clarification is required.
	In claim 8, Ln. 5-18, the phrase in each instance, “…the support structure…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “a support structure” per se in claims 1-7 (which claim 8 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
In claim 8, Ln. 10, the phrase, “…the respective interaction element…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 8, Ln. 10-15, the phrase in each instance, “…of the latter…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the latter.” Further clarification is required.
	In claim 8, Ln. 13, the phrase, “…the corresponding interaction member…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 8, Ln. 14, the phrase, “…the supporting surface…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one supporting surface” (claim 1, Ln. 2, which claim 8 depends from), which suggests more than one “supporting surface.” Therefore, it is unclear as to which specific “supporting surface” is being referred to in this instance.  Further clarification is required.
	In claim 9, Ln. 2-5, the phrase in each instance, “…the supporting surface of the support structure…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language.  
Furthermore, the phrase, “…the supporting surface…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant establishes “at least one supporting surface” (claim 1, Ln. 2), which suggests more than one “supporting surface.” Therefore, it is unclear as to which specific “supporting surface” is being referred to in this instance.  

	In claim 9, Ln. 3, the phrase, “…the interaction elements…” lacks antecedent basis and renders the claim to be vague and indefinite because the applicant has not establish “interaction elements” in claims 1-8 (which claim 9 depends from). Therefore, it is unclear as to which aforementioned structure(s) is being encompassed with such language.  
In claim 9, Ln. 3, the phrase, “…of the latter…” renders the claim to be vague and indefinite because it is unclear which aforementioned structure(s) is being encompassed when referring to “the latter.” Further clarification is required.
	In claim 10, Ln. 1, the phrase, “…can be…” The term “can” is unclear, thus making the metes and bounds of the claim indefinite. More specifically, it is unclear if the limitation following the term “can” are required or optional. For examination purposes the recitation following the term “can” are consider to be optional limitations.
As for claims 2-10, due to their dependencies from claim 1, they too have these deficiencies.
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Junken (GB 266958A – art of record; hereinafter Junken).
Regarding claim 1, Junken discloses a package for valuable products comprising: 
a support base (b) having at least one supporting surface (i.e. the inner surface) for at least one product to be supported and contained; 
a hollow body (c) having at least one open portion to allow the insertion of the product to be supported and contained, the hollow body being engageable to the support base along a relative movement direction substantially perpendicular to the supporting surface of the latter, and 
an opening mechanism (a, d and e) operatively interposed between the support base and the hollow body, the opening mechanism being switchable between a closing condition, wherein the hollow body is in contact with the support base or is placed close to the latter, and an opening condition, 
wherein the hollow body is spaced from the support base so as to allow the access to the product resting on the same, the switching of the opening mechanism between the closing condition and the opening condition being operable by the actuation of at least one control element (i.e. loops (e)) along a control direction substantially transverse with respect to the relative movement direction between the hollow body and the support base (Junken pg. 1 Ln. 61 – pg. 2 Ln. 12 and Figs. 1-4).
Regarding claim 2, Junken further discloses wherein the switching of the opening mechanism between the closing condition and the opening condition being executable by actuating at least two opposite control elements (i.e. loops (e)) along respective directions substantially transverse to the relative movement direction between the support base and the hollow body (see Junken Figs. 1-4).
Regarding claim 10, Junken further discloses wherein the opening mechanism can be operated manually


Allowable Subject Matter
Claims 3-9 is/are objected to as being dependent upon a rejected base claim (in particular claims 1 and 2), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and/or rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736